DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on January 12, 2022.

Terminal Disclaimer Accepted/Approved
The Electronic Terminal Disclaimers filed on January 12, 2022 disclaiming the terminal portion/s of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,810,857 B2 has been accepted. The terminal disclaimer has been recorded. 

Reason for Allowance

Claims 1-7 are allowable.
The following is an examiner’s statement of reasons for allowance:

As to claim 1, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 1, comprising among other limitations: controlling the plurality of light beam emitter devices to emit a plurality of light beams and controlling the plurality of light beam receiver devices to receive a plurality of emitted light beams to 

As to claim 5, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 5, comprising among other limitations: the plurality of light beam emitter devices being positioned along an interior perimeter of a pool and the plurality of light beam receiver devices being positioned along the interior perimeter of the pool, each of the plurality of light beam receiver devices facing each corresponding light beam emitter device; monitoring the lights beams of the grid; detecting unauthorized entry into the pool based on an interruption of the light beams of the grid; determining a level of the interruption of the light beams of the grid exceeds a predetermined threshold when a number of interrupted light beams of the grid exceeds a predetermined threshold of interrupted light beams; generating and transmitting an alarm message to at least one of a remote device, a home alarm system and a monitoring station when the number of interrupted light beams of the grid exceeds the predetermined threshold of interrupted light beams; and generating an audible alarm via a speaker proximate to the pool when the number of interrupted light beams of the grid 

As to claims 2-4 and 6-7 directly/indirectly depend from allowed claims 1, 5 and therefore are allowed for the same reason/s.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are to show the state of art.

U.S. Patent No. 7,218,235 B1 to Rainey, discloses a motion responsive swimming pool safety device comprising: a control panel; a perimeter laser electrically connected to said control panel, said perimeter laser located peripherally to said swimming pool, said perimeter laser generating a perimeter laser beam; a perimeter sensor electrically connected to said control panel, said perimeter sensor located peripherally to said swimming pool, said perimeter sensor capable of sensing said perimeter laser beam; a perimeter alert electrically connected to said control panel, said 

U.S. Patent No. 7,578,596 B2 to Martin, discloses a lighting system for a swimming pool, comprising: a) a sidewall sized and shaped to define a perimeter of the swimming pool; b) a liner for covering the sidewall and a bottom of the swimming pool, the liner being made from a material suitable for creating a watertight cavity for receiving water, the liner including a light-transmitting portion, the light-transmitting portion being made of the material; and c) a back-lighting apparatus connected to the sidewall and located behind the light-transmitting portion of the liner, the back-lighting apparatus being configured to transmit light through the light-transmitting portion of the liner to illuminate the swimming pool; d) wherein the back-lighting apparatus comprises at least one housing connected to the sidewall behind the liner, the at least one housing 

U.S. Patent No. 6,259,365 B1 to Hagar et al, discloses a laser security fence apparatus for providing a warning signal in response to an intrusion by an intruder of a restricted area, said apparatus comprising: a laser generator for generating a laser beam; a first mirror aligned with said laser beam for reflecting said beam; a second mirror aligned with said first mirror for reflecting said beam reflected by said first mirror; a collector aligned with said second mirror for collecting said beam reflected by said second mirror; a microprocessor associated with said collector and said generator for sensing when said beam is broken by the intruder so that said beam is not received by said collector; an alarm connected to said microprocessor for actuation by said microprocessor when said microprocessor senses that said beam is broken so that said alarm provides the warning signal; said collector including: a collecting lens for collecting said beam; an electronic circuit for generating an electric signal in response to said beam received by said collecting lens; a transmitter for transmitting said electric 

U.S. Patent No. 4,910,498 to Feber, discloses a system for determining the presence of an individual within a predetermined distance of the edge of a swimming pool surrounded by a deck, comprising: means fixedly mounted to the deck for directing a beam of infrared light along a linear direction generally parallel to the deck; first, second and third reflecting units fixedly mounted on the deck at separate spaced apart 

U.S. Patent No. 3,688,298 to Miller et al, discloses a property protection system for protecting an outside area comprising, in combination: means for emitting a coherent monochromatic beam of electromagnetic energy, to be deflected around the perimeter of the area to be protected; beam responsive means for actuating an alarm signal when said beam is broken by an object moving therethrough such that said alarm is activated whenever an intruder passes through a portion of said beam; safeguard means for instantaneously terminating generation of said beam when said beam is broken by an 

U.S. Publication No. 2011/0273291 A1 of Adams, discloses a method for providing a security barrier proximate a body of water such as a lake or a swimming pool. One or more beams--preferably infra red light beams--define the barrier. A detector is positioned to monitor each beam so that a moving object "cutting" the beam can be detected by a controller in communication with the beam or beams. A motion detector monitors for motion in a broad area around the location of the security perimeter. The motion detector is also in communication with the controller. The controller deactivates the beams and relies solely on the motion detector when no objects are near the perimeter. Once the motion detector senses an object in the area of the perimeter, however, the controller activates the beams. If an object then interrupts a beam, the controller activates an alarm.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	

	/SISAY YACOB/						February 12, 2022           Primary Examiner, Art Unit 2685